
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2651
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 15, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To amend title 46, United States Code, to
		  direct the Secretary of Transportation to establish a maritime career training
		  loan program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Maritime Workforce Development
			 Act.
		2.Maritime
			 education loan program
			(a)In
			 generalChapter 517 of title
			 46, United States Code, is amended by adding at the end the following:
				
					51705.Maritime
				career training loan program
						(a)EstablishmentThe Secretary of Transportation shall
				establish a maritime career training loan program (in this section referred to
				as the program) in accordance with the requirements of this
				section.
						(b)PurposeThe
				purpose of the program shall be to make maritime career training loans
				available to eligible students to provide for the training of United States
				mariners.
						(c)AdministrationThe program shall be carried out by the
				Secretary, acting through the Administrator of the Maritime
				Administration.
						(d)DutiesThe
				Secretary shall—
							(1)allocate, on an
				annual basis, the award of loans under the program based on the needs of
				students;
							(2)develop an application process and
				eligibility criteria for the award of loans under the program;
							(3)approve
				applications for loans under the program based on the eligibility criteria and
				allocations made under paragraph (1); and
							(4)designate maritime
				training institutions at which loans made under the program may be used.
							(e)Designation of
				maritime training institutions
							(1)In
				generalIn designating maritime training institutions under
				subsection (d)(4), the Secretary—
								(A)may include
				Federal, State, and commercial training institutions and nonprofit training
				organizations, except that undergraduate students at the United States Merchant
				Marine Academy shall not be eligible for loans under the program;
								(B)shall designate
				institutions based on geographic diversity and scope of classes offered;
								(C)shall ensure that
				designated institutions have the ability to administer the program; and
								(D)shall ensure that
				designated institutions meet requirements to provide training instruction for
				appropriate Coast Guard-approved training instruction.
								(2)ExclusionsThe
				Secretary—
								(A)may exclude from
				participation in the program a maritime training institution that has had
				severe performance deficiencies, including deficiencies demonstrated by audits
				or program reviews conducted during the 5 calendar years immediately preceding
				the present year;
								(B)shall exclude from
				participation in the program a maritime training institution that has
				delinquent or outstanding debts to the United States, unless such debts are
				being repaid under or in accordance with a repayment arrangement satisfactory
				to the United States, or the Secretary in the Secretary’s discretion determines
				that the existence or amount of any such debts has not been finally determined
				by the appropriate Federal agency;
								(C)may exclude from
				participation in the program a maritime training institution that has failed to
				comply with quality standards established by the Department of Labor, the Coast
				Guard, or a State; and
								(D)may establish such
				other criteria as the Secretary determines will protect the financial interest
				of the United States and promote the purposes of this section.
								(f)State maritime
				academies
							(1)Use of funds for
				loans to students attending State maritime academiesThe
				Secretary may obligate not more than 50 percent of the amounts appropriated to
				carry out this section for a fiscal year for loans to undergraduate students
				attending State maritime academies receiving assistance under chapter 515 of
				this title.
							(2)Academic
				standards for studentsStudents at State maritime academies
				receiving loans under the program shall maintain satisfactory progress toward
				the completion of their course of study as evidenced by the maintenance of a
				cumulative C average, or its equivalent, or academic standing consistent with
				the requirements for graduation, as determined by the institution.
							(g)Loan amounts and
				use
							(1)Maximum
				amountsThe Secretary may not make loans to a student under the
				program in an amount that exceeds $15,000 in a calendar year or $60,000 in the
				aggregate.
							(2)Use of loan
				proceedsA student who receives a loan under the program may use
				the proceeds of the loan only for postsecondary expenses incurred at an
				institution designated by the Secretary under subsection (d)(4) for books,
				tuition, required fees, travel to and from training facilities, and room and
				board.
							(h)Student
				eligibilityTo be eligible to receive a loan under the program, a
				student shall—
							(1)be eligible to
				hold a license or merchant mariner document issued by the Coast Guard;
							(2)provide to the
				Secretary such information as the Secretary may require, including all current
				Coast Guard documents, certifications, proof of United States citizenship or
				permanent legal status, and a statement of intent to enter a maritime
				career;
							(3)meet the
				enrollment requirements of a maritime training institution designated by the
				Secretary under subsection (d)(4); and
							(4)sign an agreement
				to—
								(A)complete a course
				of instruction at such a maritime training institution; and
								(B)maintain a license or document and work
				under the authority of the license or document and any associated endorsements
				for at least 18 months following the date of graduation from the maritime
				program for which the loan proceeds will be used.
								(i)Administration
				of loans
							(1)Contents of loan
				agreementsAny agreement
				between the Secretary and a student borrower for a loan under the program
				shall—
								(A)be evidenced by a
				note or other written instrument that provides for the repayment of the
				principal amount of the loan and any origination fee, together with interest
				thereon, in equal installments (or, if the student borrower so requests, in
				graduated periodic installments determined in accordance with such schedules as
				may be approved by the Secretary) payable quarterly, bimonthly, or monthly, at
				the option of the student borrower, over a period beginning 9 months from the
				date on which the student borrower completes study or discontinues attendance
				at the maritime program for which the loans are used at the institution
				approved by the Secretary and not exceeding 10 years;
								(B)include provision
				for acceleration of repayment of the whole, or any part, of such loan, at the
				option of the student borrower;
								(C)provide the loan
				without security and without endorsement;
								(D)provide that the
				liability to repay the loan shall be canceled upon the death of the student
				borrower, or if the student borrower becomes permanently and totally disabled,
				as determined in accordance with regulations to be issued by the
				Secretary;
								(E)contain a notice
				of the system of disclosure of information concerning default on such loan to
				credit bureau organizations; and
								(F)include provisions
				for deferral of repayment, as determined by the Secretary.
								(2)Rate of
				interestA student borrower who receives a loan under the program
				on or after January 1, 2010, and before October 1, 2015, shall be obligated to
				repay the loan amount to the Secretary, together with interest beginning in the
				period referred to in paragraph (1)(A), at a rate to be determined as
				follows:
								(A)For a loan for
				which the first disbursement is made on or after January 1, 2010, and before
				October 1, 2011, 5.6 percent on the unpaid principal balance of the
				loan.
								(B)For a loan for
				which the first disbursement is made on or after October 1, 2011, and before
				October 1, 2012, 4.5 percent on the unpaid principal balance of the
				loan.
								(C)For a loan for
				which the first disbursement is made on or after October 1, 2012, 3.4 percent
				on the unpaid principal balance of the loan.
								(3)Disclosure
				required prior to disbursement
								(A)In
				generalThe Secretary shall at or prior to the time the Secretary
				makes a loan to a student borrower under the program, provide thorough and
				adequate loan information on such loan to the student borrower. The disclosures
				required by this paragraph may be made as part of the written application
				material provided to the student borrower, as part of the promissory note
				evidencing the loan, or on a separate written form provided to the student
				borrower.
								(B)ContentsThe
				disclosures shall include—
									(i)the address to
				which communications and payments should be sent;
									(ii)the principal
				amount of the loan;
									(iii)the amount of
				any charges collected at or prior to the disbursal of the loan and whether such
				charges are to be deducted from the proceeds of the loan or paid separately by
				the student borrower;
									(iv)the stated
				interest rate on the loan;
									(v)the yearly and
				cumulative maximum amounts that may be borrowed;
									(vi)an explanation of
				when repayment of the loan will be required and when the student borrower will
				be obligated to pay interest that accrues on the loan;
									(vii)a statement as
				to the minimum and maximum repayment term that the Secretary may impose, and
				the minimum monthly payment required by law and a description of any penalty
				imposed as a consequence of default, such as liability for expenses reasonably
				incurred in attempts by the Secretary to collect on a loan;
									(viii)a statement of
				the total cumulative balance, including the loan applied for, owed by the
				student borrower to the Secretary, and an estimate of the projected monthly
				payment, given such cumulative balance;
									(ix)an explanation of
				any special options the student borrower may have for loan consolidation or
				other refinancing of the loan;
									(x)a
				statement that the student borrower has the right to prepay all or part of the
				loan, at any time, without penalty;
									(xi)a
				statement summarizing circumstances in which repayment of the loan or interest
				that accrues on the loan may be deferred, and a brief notice of the program for
				repayment of loans, on the basis of military service, pursuant to the
				Department of Defense educational loan repayment program (10 U.S.C.
				16302);
									(xii)a definition of
				default and the consequences to the student borrower if the student borrower
				defaults, together with a statement that the disbursement of, and the default
				on, a loan under this part shall be reported to a credit bureau or credit
				reporting agency;
									(xiii)to the extent
				practicable, the effect of accepting the loan on the eligibility of the student
				borrower for other forms of student assistance; and
									(xiv)an explanation
				of any cost the student borrower may incur in the making or collection of the
				loan.
									(C)Information to
				be provided without costThe information provided under this
				paragraph shall be available to the Secretary without cost to the student
				borrower.
								(4)Repayment after
				defaultThe Secretary may require any student borrower who has
				defaulted on a loan made under the program to—
								(A)pay all reasonable
				collection costs associated with such loan; and
								(B)repay the loan
				pursuant to an income contingent repayment plan.
								(5)Authorization to
				reduce rates and feesNotwithstanding any other provision of this
				section, the Secretary may prescribe by regulation any reductions in the
				interest rate or origination fee paid by a student borrower of a loan made
				under the program as the Secretary determines appropriate to encourage ontime
				repayment of the loan. Such reductions may be offered only if the Secretary
				determines the reductions are cost neutral and in the best financial interest
				of the United States.
							(6)Collection of
				repaymentsThe Secretary shall collect repayments made under the
				program and exercise due diligence in such collection, including maintenance of
				all necessary records to ensure that maximum repayments are made. Collection
				and servicing of repayments under the program shall be pursued to the full
				extent of the law, including wage garnishment if necessary. The Secretary of
				the Department in which the Coast Guard is operating shall provide the
				Secretary of Transportation with any information regarding a mariner that may
				aid in the collection of repayments under this section.
							(7)Repayment
				scheduleA student borrower
				who receives a loan under the program shall repay the loan quarterly,
				bimonthly, or monthly, at the option of the student borrower, over a period
				beginning 9 months from the date the student borrower completes study or
				discontinues attendance at the maritime program for which the loan proceeds are
				used and ending not more than 10 years after the date repayment begins.
				Provisions for deferral of repayment shall be determined by the
				Secretary.
							(8)Contracts for
				servicing and collection of loansThe Secretary may—
								(A)enter into a
				contract or other arrangement with State or nonprofit agencies and, on a
				competitive basis, with collection agencies for servicing and collection of
				loans under this section; and
								(B)conduct litigation
				necessary to carry out this section.
								(j)Revolving loan
				fund
							(1)EstablishmentThe
				Secretary shall establish a revolving loan fund consisting of amounts deposited
				in the fund under paragraph (2).
							(2)DepositsThe
				Secretary shall deposit in the fund—
								(A)receipts from the
				payment of principal and interest on loans made under the program; and
								(B)any other monies paid to the Secretary by
				or on behalf of individuals under the program.
								(3)Availability of
				amountsAmounts in the fund shall be available to the Secretary,
				without further appropriation—
								(A)to cover the
				administrative costs of the program, including the maintenance of records and
				making collections under this section; and
								(B)to the extent that
				amounts remain available after paying such administrative costs, to make loans
				under the program.
								(4)Maintenance of
				recordsThe Secretary shall maintain accurate records of the
				administrative costs referred to in paragraph (3)(A).
							(k)Annual
				reportThe Secretary, on an
				annual basis, shall submit to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Commerce,
				Science, and Transportation of the Senate a report on the program,
				including—
							(1)the total amount
				of loans made under the program in the preceding year;
							(2)the number of
				students receiving loans under the program in the preceding year; and
							(3)the total amount
				of loans made under program that are in default as of the date of the
				report.
							(l)Authorization of
				appropriationsThere are authorized to be appropriated for each
				of fiscal years 2010 through 2015—
							(1)$10,000,000 for
				making loans under the program; and
							(2)$1,000,000 for
				administrative expenses of the Secretary in carrying out the program.
							51706.Maritime
				recruitment, training, and retention grant program
						(a)Strategic
				plan
							(1)In
				generalNot later than one year after the date of enactment of
				this section, and at least once every 3 years thereafter, the Secretary of
				Transportation, acting through the Administrator of the Maritime
				Administration, shall publish in the Federal Register a plan that describes the
				demonstration, research, and multistate project priorities of the Department of
				Transportation concerning merchant mariner recruitment, training, and retention
				for the 3-year period following the date of publication of the plan.
							(2)ContentsA plan published under paragraph (1) shall
				contain strategies and identify potential projects to address merchant mariner
				recruitment, training, and retention issues in the United States.
							(3)FactorsIn
				developing a plan under paragraph (1), the Secretary shall take into account,
				at a minimum—
								(A)the availability
				of existing research (as of the date of publication of the plan);
								(B)the need to ensure
				results that have broad applicability;
								(C)the benefits of
				economies of scale and the efficiency of potential projects; and
								(D)the likelihood
				that the results of potential projects will be useful to policymakers and
				stakeholders in addressing merchant mariner recruitment, training, and
				retention issues.
								(4)ConsultationIn
				developing a plan under paragraph (1), the Secretary shall consult with
				representatives of the maritime industry, labor organizations, and other
				governmental entities and parties with an interest in the maritime
				industry.
							(5)Transmittal to
				CongressThe Secretary shall transmit copies of a plan published
				under paragraph (1) to the Committee on Transportation and Infrastructure of
				the House of Representatives and the Committee on Commerce, Science, and
				Transportation of the Senate.
							(b)Demonstration
				projects
							(1)In
				generalThe Secretary may award grants to a maritime training
				institution to carry out demonstration projects that implement the priorities
				identified in the plan prepared under subsection (a)(1), for the purpose of
				developing and implementing methods to address merchant mariner recruitment,
				training, and retention issues.
							(2)Grant
				awardsGrants shall be awarded under this subsection on a
				competitive basis under guidelines and requirements to be established by the
				Secretary.
							(3)ApplicationsTo
				be eligible to receive a grant for a project under this subsection, a maritime
				training institution shall submit to the Secretary a grant proposal that
				includes, at a minimum—
								(A)information
				demonstrating the estimated effectiveness of the project; and
								(B)a method for
				evaluating the effectiveness of the project.
								(4)Eligible
				projectsProjects eligible for grants under this subsection may
				include—
								(A)the establishment
				of maritime technology skill centers developed through local partnerships of
				industry, labor, education, community-based organizations, economic development
				organizations, or Federal, State, and local government agencies to meet unmet
				skills needs of the maritime industry;
								(B)projects that
				provide training to upgrade the skills of workers who are employed in the
				maritime industry;
								(C)projects that
				promote the use of distance learning, enabling students to take courses through
				the use of media technology, such as videos, teleconferencing, and the
				Internet;
								(D)projects that
				assist in providing services to address maritime recruitment and training of
				youth residing in targeted high poverty areas within empowerment zones and
				enterprise communities;
								(E)the establishment
				of partnerships with national and regional organizations with special expertise
				in developing, organizing, and administering merchant mariner recruitment and
				training services; and
								(F)the establishment
				of maritime training programs that foster technical skills and operational
				productivity in communities in which economies are related to or dependent upon
				the maritime industry.
								(c)Projects
				authorized
							(1)ProjectsThe Secretary may award grants to carry out
				projects identified in a plan published under subsection (a)(1) under which the
				project sponsor will—
								(A)design, develop,
				and test an array of approaches to providing recruitment, training, or
				retention services to one or more targeted populations;
								(B)in conjunction
				with employers, organized labor, other groups (such as community coalitions),
				and Federal, State, or local agencies, design, develop, and test various
				training approaches in order to determine effective practices; or
								(C)assist in the
				development and replication of effective service delivery strategies for the
				national maritime industry as a whole.
								(2)Research
				projectsThe Secretary may
				award grants to carry out research projects identified in a plan published
				under subsection (a)(1) that will contribute to the solution of maritime
				industry recruitment, training, and retention issues in the United
				States.
							(3)Multistate or
				regional projectsThe Secretary may award grants to carry out
				multistate or regional projects identified in a plan published under subsection
				(a)(1) to effectively disseminate best practices and models for implementing
				maritime recruitment, training, and retention services designed to address
				industry-wide skill shortages.
							(4)Grant
				awardsGrants shall be awarded under this subsection on a
				competitive basis under guidelines and requirements to be established by the
				Secretary.
							(d)Authorization of
				appropriationsThere are authorized to be appropriated for each
				of fiscal years 2010 through 2015—
							(1)$10,000,000 for
				making grants under this section; and
							(2)$1,000,000 for
				administrative expenses of the Secretary in carrying out this
				section.
							.
			(b)Conforming
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						51705. Maritime career training loan program.
						51706. Maritime recruitment, training, and retention grant
				program.
					
					.
			
	
		
			Passed the House of
			 Representatives October 14, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
